Citation Nr: 0508029	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-17 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
cervical strain.  


REPRESENTATION 

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to July 1991.  This matter comes before the 
Board of Veterans' Appeals  (Board) on appeal from a 
September 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a Travel Board hearing before a 
Board Member on September 21, 2004.  On September 20, 2004, 
the veteran's representative requested in writing that the 
hearing be cancelled and the veteran requested in writing 
that the hearing be cancelled but rescheduled to a later 
date.  The RO cancelled the hearing, but did not reschedule 
and certified the veteran's appeal to the Board.

In a February 2005 letter, the Board asked for clarification 
as to whether the veteran wished to reschedule his hearing 
and whether he had a good cause reason under 38 C.F.R. 
§ 20.704 for rescheduling.  In a February 2005 response, the 
veteran indicated that he did wish to reschedule his hearing 
and explained the reason for his initial cancellation.  He 
indicated that when he spoke with his representative just 
prior to the scheduled hearing date, the representative 
advised him that he could not represent him if he presented 
his proposed rationale for his claim.  He further indicated 
that he then advised the representative that he would 
represent himself, and the representative told him that that 
would be imprudent.  As he could not make other arrangements 
in the brief amount of time left before the hearing, he asked 
for cancellation and rescheduling.  He also indicated that he 
will have additional supporting evidence which he will 
submit, and would like to discuss.  The Board finds that the 
veteran had shown good cause (38 C.F.R. § 20.704), and 
consequently should be entitled to have a Travel Board 
hearing rescheduled.  He may be afforded the option of a 
videoconference hearing in lieu of a Travel Board hearing.  
Inasmuch as both types of hearings are scheduled by the RO, 
the case must be remanded for this purpose.

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board or videoconference hearing 
before a Veterans Law Judge.  In 
conjunction with the rescheduling, he 
should be advised that if he needs to 
make any arrangements with his 
representative prior to the hearing, that 
should be done with enough leeway in time 
for the hearing to proceed as scheduled.  

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004)


